Citation Nr: 0023816	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  94-24 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

The propriety of the initial rating assigned for residuals of 
a wound of the left arm.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel





INTRODUCTION

The veteran served on active duty from April 1943 to July 
1945.  He was awarded the Purple Heart Medal. 

By a February 1994 RO decision, the veteran's claim of 
service connection for residuals of a wound of the left arm 
was denied.  In October 1996, the Board remanded the case to 
the RO because the RO did not consider the provisions of 
38 U.S.C.A. § 1154(b), and because the RO, contrary to the 
mandates of the United States Court of Appeals in Colvin v. 
Derwinski, 1 Vet.App. 171 (1991) and Green v. Derwinski, 1 
Vet.App. 121 (1991), excercised its own medical judgment 
instead of obtaining additional medical evidence to clarify 
doubt about a diagnosis.

In a July 1997 decision, the RO granted the veteran's claim 
of service connection and assigned a 0 percent rating for 
such.  Thereafter, the veteran filed a notice of disagreement 
with respect to the RO's assignment of a noncompensable 
evaluation for his left arm condition.  The RO did not issue 
a statement of the case in response to the notice of 
disagreement.  

In March 1999, the United States Court of Veterans Appeals 
issued a decision in Manlincon v. West,12 Vet. App. 238 
(1999).  In Manlincon, at 240-41, the Court noted that, in a 
case in which the appellant had filed a notice of 
disagreement with respect to an issue, and the RO had not 
issued a statement of the case, "the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC"  (emphasis added).

In April 1999, the Board remanded this case to the RO so that 
the veteran could be furnished with a statement of the case 
(SOC).  The Board's remand of April 1999 was in compliance 
with 38 U.S.C.A. § 7105 (West 1991), which states that the 
Board's appellate review is "initiated by a notice of 
disagreement," and in compliance with the interpretation of 
the law stated clearly by the Court in Manlincon.

 Following receipt of the SOC, the veteran filed a 
substantive appeal, thereby perfecting his appeal of the July 
1997 RO decision.  The case was returned to the Board in July 
2000.


FINDING OF FACT

The veteran's residuals of a wound of the left arm are 
productive of no more than slight disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of a noncompensable 
rating for residuals of a wound of the left arm have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5301 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1943 to July 
1945.  His service medical records are not on file as they 
were destroyed in a fire at the National Personnel Records 
Center (NPRC).  Morning reports are on file, however, and 
show that the veteran was hospitalized (for unspecified 
reasons) sometime in 1944.

In August 1993, the veteran filed a claim of service 
connection for a left arm condition. 

In a September 1993 statement, Dr. Aaron Caplan indicated 
that the veteran had received his care on two occasions for 
treatment of hemorrahagic olecranon bursitis.

In January 1994, the veteran underwent a VA joints 
examination and indicated he was right-handed.  He reported a 
medical history of having sustained bullet injuries to the 
left arm during World War II.  He said he now had constant 
pain.  He specified that he had pain about the left upper 
extremity and left shoulder.  He said the pain started at the 
lower part of the neck, and sometimes the upper part of the 
humerus on the left side and was intermittent in nature.  He 
also said he had a sensation of numbness and weakness about 
the upper extremities, with the left side being more effected 
than the right side.  He also said his upper extremity 
sometimes "fell asleep."  On objective examination, there 
were no bony deformities about the left upper extremity.  
There was very mild muscle flattening of the left posterior 
deltoid as compared to the right deltoid.  Sensation was 
intact, bilaterally, on pinprick testing.  There was no 
swelling.  His deep tendon reflexes were symmetric.  His 
vibration test was positive.  His Babinski test was 
decreased, bilaterally.  His Spalding sign was negative.  
Range of motion testing of the left shoulder revealed that he 
had 0 to 150 degrees of flexion, 0 to 30 degrees of 
extension, 0 to 65 degrees of internal rotation, and 0 to 40 
degrees of external rotation.  With respect to his left elbow 
and forearm, he had 0 to 120 degrees of flexion, and 0 to 70 
degrees of pronation and supination.  VA X-ray studies of the 
left shoulder and humerus were normal.  The diagnoses 
included status-post bullet injury to the left shoulder.

A January 1994 VA muscles compensation examination revealed 
that the veteran had no tissue loss, muscle penetration, or 
scar formation.  He had no gross damage to tendons aside from 
very mild post deltoid muscle flattening of the left side as 
compared to the right.  He had no damage to bone, joints, or 
nerves according to X-rays of the left shoulder.  On strength 
testing, he had mild weakness of the left deltoid.  As for 
pain, he had tenderness about the lower part of the neck and 
left shoulder, and such was diffuse in nature.  There was no 
evidence of muscle hernia.  The diagnoses included status-
post bullet injury to the left shoulder, according to the 
patient.

In November 1996, the veteran was examined for VA 
compensation purposes and reported he had sustained a bullet 
and shrapnel injury to the left upper arm during World War 
II.  He said his condition had worsened over the past few 
years.  He said he had been suffering from continuous dull 
aching and numbness of the left upper arm (without 
radiation), mostly about the posterolateral aspect.  He also 
said he had weakness.  On objective examination, it was noted 
he had very mild reduced muscle mass mostly about the 
posterolateral aspect of the deltoid muscle area.  There was 
no muscle penetration or hernia, adhesions, or damage to 
tendons, bones, joints, or nerves.  It was difficult to 
detect scars in the deltoid area.  Manual muscle strength 
testing revealed good muscle strength throughout the left 
upper extremity, including the left deltoid.  His deep tendon 
reflexes were symmetric.  Sensation on pinprick testing was 
intact.  While subjective complaints of numbness, mild dull 
pain, and weakness were noted about the deltoid area, there 
was no objective sensory impairment.  He had continuous dull 
pain about the deltoid area without radiation, and no 
tenderness was noted.  Diagnostic and clinical testing 
revealed negative Spalding and Spurring tests.  His drop test 
to both shoulders was negative.  His Tinel's and Phalen's 
tests were negative, bilaterally.  His deep tendon reflexes 
were symmetric.  X-rays of the left shoulder and humerus were 
noted as normal.  The diagnoses included local pain and 
numbness of the left upper arm related to shrapnel and a 
gunshot injury of 1944.  There was no evidence of nerve 
damage.  It was also noted that some of the veteran's 
symptoms may be related to cervical spondylosis.

A November 1996 VA peripheral nerves examination revealed 
that on sensory testing (via pinprick) the bilateral upper 
extremities were intact; and the cold and warm sensation test 
was normal.  There were no sensory deficits on pinprick 
testing of the deltoid area.  His fine motor control was 
normal.  His sensory and motor functions were described as 
normal.  He had mild flattening of the posterolateral deltoid 
area.  He had good muscle strength of the left upper 
extremity.  Subjective complaints of numbness and continuous 
dull pain of the deltoid area were noted and deemed possibly 
secondary to the gunshot and shrapnel injury of 1944.  The 
diagnosis was local pain and numbness of the left upper arm 
related to a shrapnel and gunshot injury sustained in 1944, 
with no evidence of nerve damage.  It was also noted that 
some of the veteran's symptoms stemmed from cervical 
spondylosis.


II.  Legal Analysis

The veteran's claim for a higher evaluation for residuals of 
a wound of the left arm is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  When a claimant submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  In this case the Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim for a higher rating and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 
119 (1999) the Court found that the "present level" rule, 
set out in Francisco, is not applicable to original ratings.  
The significance of this distinction was that at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The veteran's service-connected residuals of a wound of the 
left arm have been evaluated as 0 percent disabling under 38 
C.F.R. § 4.73, Diagnostic Code 5301, for injury to muscle 
group (MG) I, the muscles that provide for upward rotation of 
the scapula and elevation of the arm above the shoulder 
level.  Diagnostic Code 5301 contains rating criteria for 
disabilities involving (1) the trapezius and (2) the levator 
scapulae and (3) serratus magnus.  A slight disability 
warrants a 0 percent rating; a moderate disability warrants a 
10 percent rating; a moderately severe disability warrants a 
20 percent rating (for the nondominant extremity); and a 
severe disability warrants a 30 percent rating (for the 
nondominant extremity). 

Under the governing regulation, 38 C.F.R. § 4.56, "slight" 
disability results from a simple wound of muscle without 
debridement, infection or effects of laceration.  The record 
must show a wound of slight severity or relatively brief 
treatment and return to duty, healing with good functional 
results, and no consistent complaint of the cardinal symptoms 
of muscle injury or painful residuals.  Objective findings 
should include minimum scar and slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  There 
should be no significant impairment of function and no 
retained metallic fragments.  38 C.F.R. § 4.56.

"Moderate" disability results from through and through or 
deep penetrating wounds of relatively short track, without 
residuals of debridement or of prolonged infection.  The 
record must show hospitalization for treatment of a wound and 
consistent complaints from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include evidence of 
linear or relatively small scars indicating the relatively 
short track of the missile through muscle tissue.  There 
should be signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 4.56.

"Moderately severe" disability results from through and 
through or deep penetrating wounds with debridement or with 
prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  The record must show a 
prolonged hospitalization for treatment of a wound of a 
severe grade, as well as consistent complaints of the 
cardinal symptoms of muscle wounds and evidence of 
unemployability because of inability to keep up with work 
requirements, if present.  Objective findings should include 
scar evidence of the missile track through important muscle 
groups.  There should be moderate loss of deep fascia, or 
moderate loss of muscle substance, or moderate loss of normal 
firm resistance of muscles when compared with the sound side.  
Tests of the strength and endurance of the muscle groups 
involved when compared to the sound side should show positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56.

"Severe" disability results from through and through or deep 
penetrating wounds with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  The record must show a history and 
complaints similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include extensive ragged, depressed, and adherent scars of 
skin so situated as to indicate wide damage to muscle groups 
in track of the missile.  Palpation should demonstrate 
moderate or extensive loss of deep fascia or of muscle 
substance.  There may be soft or flabby muscles in the wound 
area, and the muscles may not swell or harden normally in 
contraction.  Tests of strength and endurance may show 
positive signs of severe impairment of function.  Adaptive 
contraction of opposing groups of muscles or adhesion of scar 
tissue to bone in an area where bone is usually protected by 
muscle is indication of severe disability.  38 C.F.R. § 4.56.

It is noted that the regulations for rating muscle injuries 
(38 C.F.R. § 4.73, Diagnostic Code 5301 and 38 C.F.R. § 4.56) 
were revised effective July 3, 1997, while the veteran's 
claim was pending; however, no substantive changes were made.  
See 62 Fed. Reg. 30235-30240 (1997); Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

As an initial matter, it is noted that the veteran's service 
medical records were destroyed in a fire at the NPRC.  As 
such, there are no medical records on file detailing his 
condition around the time he sustained his wound of the left 
arm.  In fact, the earliest evidence on file, describing the 
left arm wound, is dated in the 1990s.  These records from 
the 1990s consist primarily of VA compensation examinations.  
Apparently, the veteran receives little to no treatment for 
his service-connected condition.

When the veteran was examined for VA compensation purposes in 
1994 and 1996, he reported, he had sustained bullet injuries 
to the left arm during World War II and complained of pain, 
numbness, and weakness about the left upper extremity 
(including shoulder).  On objective examination of the upper 
left extremity, none of the following were present: tissue 
loss; muscle penetration or hernias; bone, joint, nerve, or 
tendon damage; swelling; diminished sensation; or scar 
formation.  X-ray studies of the left shoulder and humerus 
were normal.  The only significant findings were "very 
mild" muscle flattening of the left posterior deltoid, 
"mild" weakness of the left deltoid, and some diffuse pain 
or tenderness about the lower part of the neck and left 
shoulder.  In sum, the aforementioned objective findings of 
the veteran's wound of the left arm most closely approximate 
the criteria for a slight muscle disability, which is 
properly rated 0 percent disabling.  38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5301.  

The evidence does not provide a basis for a rating higher 
than 10 percent under Diagnostic Code 5301.  The medical 
evidence does not support a finding that he has a moderate 
muscle injury from a through and through or deep penetrating 
wound.  Rather, it appears that he sustained a superficial 
wound to the left arm which, apparently, did not require any 
type of treatment until the 1990s.  Additionally, there is no 
evidence of a moderate loss of deep fascia or muscle 
substance or impairment of muscle substance.  Instead, it has 
consistently been noted that he has good muscle strength and 
has only a mild flattening of the deltoid muscle.  
Accordingly, the veteran's condition is most appropriately 
rated as 0 percent disabling under Diagnostic Code 5301.  Id.

The veteran's residuals of a left arm wound also includes a 
healed scar.  Under applicable criteria, a 10 percent 
evaluation is warranted for superficial scars that are poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A 10 percent evaluation is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Scars may also be evaluated for limitation of 
functioning of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  In the instant case, evidence on file 
shows that the veteran's scars have healed so well that it is 
difficult to even detect them on examination.  In other 
words, there are no signs of any scars being depressed, 
adherent, or tender.  Accordingly, the Board finds that a 
separate compensable rating for a scar under Diagnostic Codes 
7803 or 7804 is not warranted. 

For the above-stated reasons, the preponderance of the 
evidence is against the claim for an increase in a 0 percent 
rating for residuals of a wound of the left arm.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An increased (compensable) rating for residuals of a wound of 
the left arm is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

